DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the closest prior art is Stevenson et al. US 2016/0339398. Stevenson teaches a hollow expansion chamber with a spheroidal shape in Fig 38. Stevenson teaches a hollow expansion chamber with a first integral transition to a first frustoconical shape in Fig 12. The modification would not have been obvious because the shape of the transition is critical to the operation of the invention. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-17 depend upon claim 1.
Claim 18 contains similarly allowable subject matter to claim 1.
Claim 19 depends upon claim 19.


Response to Argument
The following is a response to Applicant’s arguments filed 30 Jan. 2022:

Applicant argues that the claim objections are overcome by amendment.
Examiner agrees and the claim objections are withdrawn. However, the allowability of claim 19 raises new claim objections to claim 21 (see Duplicate claim advisory in ¶5 of the office action mailed 4 Nov. 2021.

Applicant argues that the 112b claim rejections are overcome.
Examiner agrees.
Regarding the liquid being wine and other alcoholic beverages, the rejection is overcome by amendment. From ¶51 it is clear that the liquid “including wine and other alcoholic beverages” supports the claim amendment.
Regarding the maximum inside diameter, the objection is withdrawn. The claim language is interpreted as argued by Applicant’s arguments in that the measurement is a static measurement.


Examiner agrees. Applicant argues that the claimed shape is not a mere obvious change in shape in accordance with MPEP §2144.04 IV B. The shape is critical in the wine bubble parameters and is not a mere obvious change in shape.

Applicant further argues that according to MPEP §2143 I A Example 3 that Applicant’s invention is not obvious because Applicant identified a problem which is not recognized in the prior art and therefore the solution to the problem would not have been obvious at the time the invention was made.
Examiner agrees.

Applicant argues that the frustoconical shape of Fig 12 cannot be combined with the spheroid shape of Fig 38 based on the shapes being uncompatible. 
The argument is moot because the Applicant’s arguments regarding the claimed shape being nonobvious in view of Stevenson (Arguments 1 and 2) are persuasive.

Applicant argues that the modification of the Fig 38 shape with the Fig 12 shape requires hindsight reasoning.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
However, the argument is moot because the Applicant’s arguments regarding the claimed shape being nonobvious in view of Stevenson (Arguments 1 and 2) are persuasive.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 21 is objected to.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776